Citation Nr: 0428236	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  95-29 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent, prior to January 12, 1998, for residuals of 
frostbite of the feet.  

2.  Entitlement to a disability rating in excess of 30 
percent, effective January 12, 1998, for residuals of 
frostbite of the right foot.  

3.  Entitlement to a disability rating in excess of 30 
percent, effective January 12, 1998, for residuals of 
frostbite of the left foot.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1949 
to August 1952 and from April 1955 to April 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

A September 2000 rating decision evaluated several disorders.  
This included granting service connection and assigning 10 
percent ratings for peripheral neuropathy due to service-
connected residuals of frostbite, for each of the left and 
right lower extremities.  Subsequently, the representative 
indicated disagreement with these ratings.  The June 2003 
Board Remand requested the RO to review the matters and issue 
a statement of the case.  The RO determined that there was no 
timely notice of disagreement with the ratings.  A statement 
of the case was issued.  An appeal is not of record.  Absent 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 
Vet. App. 384 (1994); Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  Thus, the 
Board does not have jurisdiction of the September 2000 
ratings, including the evaluations of peripheral neuropathy.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The service-connected residuals of frostbite of the feet 
do not result in loss of the toes or parts.  

3.  The service-connected cold injury residuals of frostbite 
of both feet are manifested by complaints of increased 
aching, pain, paresthesia, and objective findings of pale 
feet with temperature less than the rest of the legs, some 
loss of lower extremity hair, sensitivity to pinprick, and 
some arthritic joint degeneration with limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent, prior 
to January 12, 1998, for residuals of frostbite of the feet, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 7122 (1997).  

2.  The criteria for a rating in excess of 30 percent, 
effective January 12, 1998, for residuals of frostbite of the 
right foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7122 
(2004).  

3.  The criteria for a rating in excess of 30 percent, 
effective January 12, 1998, for residuals of frostbite of the 
left foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7122 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of June 2003 and July 2003 
discloses that they complied with all the requirements as 
described by the Court.  Particularly, the wording of the 
VCAA notices adequately informed the claimant that he should 
provide any evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  

In Pelegrini, the Court held, in part that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case as the initial unfavorable rating 
decision was issued before VCAA became law.  The rating 
decision, statement of the case, and supplemental statements 
of the case, as well as the discussion during the RO hearing, 
and the VCAA notice letters of June and July 2003 notified 
the veteran and his representative of the status of the 
evidence as it was developed and of the need for 
substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  In a July 2003 statement, the veteran wrote 
that he had submitted everything he had and requested that we 
proceed with a decision.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

There has been a change in the rating criteria during the 
pendency of this claim.  The Court has held that where the 
law changes after a claim has been filed or reopened but 
before the administrative or judicial process has been 
concluded, the version most favorable will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  However, the old 
regulatory criteria must be applied prior to the effective 
date of the new criteria.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).  The United States Court of Appeals 
for the Federal Circuit has held that the new rating criteria 
are not retroactive and must be applied as of the effective 
date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

Prior to January 12, 1998, residuals of frozen feet were 
rated as 10 percent disabling if manifested by mild symptoms, 
chilblains, if unilateral or bilateral.  If manifested by 
persistent moderate swelling, tenderness, redness, etc., the 
disability was rated at 20 percent, if unilateral, and at 30 
percent, if bilateral.  The next higher evaluation and the 
highest rating under this criteria was assigned if there was 
a loss of toes or parts, and persistent severe symptoms.  It 
that case the disability was rated at 30 percent, if 
unilateral, and at 50 percent, if bilateral.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1997).  

Review of the record shows that the veteran has not lost his 
toes or parts thereof.  On the April 2003 VA examination, the 
file was reviewed and the doctor specifically reported that 
there was no history of amputation.  On the most recent VA 
examination, in October 2003, the doctor took note of the 
veteran's toes, and reported a fungus infection, and that he 
could flex his toes without too much difficulty.  Inasmuch as 
the veteran has not had a loss of his toes or parts thereof, 
his disability did not approximate the old criteria for a 
rating in excess of 30 percent for both feet.  38 C.F.R. 
§ 4.7 (1997, 2004).  Consequently, a rating in excess of 30 
percent, for both feet, prior to January 12, 1998, must be 
denied.  

Effective January 12, 1998, there was a significant change in 
the rating criteria.  Most notably, each extremity is now 
rated separately, and combined under 38 C.F.R. § 4.25 (2004), 
with the application of the bilateral factor, under 38 C.F.R. 
§ 4.26 (2004).  38 C.F.R. Part 4, § 4.104, Code 7122, Note 
(2) (2004).  

Under the new criteria, residuals of cold injury will be 
rated as 10 percent disabling if there is arthralgia or other 
pain, numbness, or cold sensitivity.  A 20 percent rating 
requires arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A 30 percent evaluation 
requires arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  The 30 
percent rating is the highest assignable under this rating 
code.  38 C.F.R. Part 4, § 4.104, Code 7122 (2004).  

The RO has assigned the highest rating under these new and 
current rating criteria.  The highest rating was assigned at 
the effective date of the new criteria.  62 Fed. Reg. 65207, 
65219 (Dec. 11, 1997).  That is the earliest possible 
effective date of the new criteria and the earliest possible 
date to assign a higher rating under the liberalized 
criteria.  See Green, at 116-119; 38 C.F.R. §§ 3.114, 
3.400(p) (2004).  The following examination evidence was 
developed after the change in rating criteria.  

On the March 1999 VA examination, the veteran complained of 
severe pain, especially in the morning on standing.  His feet 
ached during cold weather.  There was some paresthesia with 
increased sensitivity to the feet, ankles and lower leg 
resembling causalgia.  The feet were definitely colder than 
the lower leg.  The nails were thickened but there was no 
evidence of fungal infection at the time.  There was no 
breakdown or ulceration.  There was no evidence of chronic 
ulcers or skin cancer.  He did have arthritic symptoms in the 
ankles.  The feet were pale and the veteran said they became 
red after exposure to the cold.  There was some thickening of 
the skin on the dorsum of the feet.  The veteran reported 
slight sleep disturbance due to mild pain during the winter.  
There was tingling and aching of the feet, especially in the 
soles.  Neurologic examination was considered to be within 
normal limits.  Popliteal and femoral artery pulsations were 
palpable, bilaterally.  The diagnosis was cold injury, 
history of frostbite to feet and hands during the winter of 
1950 and 1951, in Korea.  

On the April 2003 VA examination, the veteran reported that 
he did not use a cane at most times, but used one if exposed 
to the cold.  In both lower extremities, there was pitting 
edema from approximately several centimeters above the 
ankles, extending down through the ankles.  There was no 
edema of the feet.  Skin color was normal in the lower legs 
and ankles.  There was increased erythema over the soles of 
both feet, bilaterally, accompanied by some mild skin 
thickening.  The skin on the dorsum of the feet, over the 
distal half, was more pale than normal.  There was loss of 
all the hair on both feet.  The skin was dry and appeared to 
be cooler than the remainder of the lower leg.  There were no 
ulcerations or evidence of fungal infection.  There was some 
atrophy and fungal involvement in the toenails.  Deep tendon 
reflexes were 2/4 over the right ankle and 1/4 over the left 
ankle.  Vibratory sensation was diminished over both feet and 
ankles, bilaterally.  Sensation to light touch was minimal 
over the toes of both feet.  Sensation to light touch was 
normal from about midfoot on.  There was no erythema, focal 
swelling, or tenderness around the ankle joints, bilaterally.  
Bilateral ankle motion was 20 degrees dorsiflexion and 25 
degrees plantar flexion.  Distal pulses and dorsalis pedis 
pulses were 2+, bilaterally.  The impression was history of 
frostbite injury to the feet with some residual changes in 
skin coloration, as well as diminished sensation in the toes 
and distal feet, bilaterally, and chronic swelling in the 
ankles and lower legs.  

The report of the October 2003 VA X-ray studies discloses 
mild osteoarthritic changes in both midfoot joints with 
calcaneal spurs, slight deformity of the distal shaft of the 
left fibula from an old injury, and mild osteopenia of the 
distal phalanges of the left foot with no focal abnormality, 
of uncertain etiology.  

On the October 2003 VA examination, it was reported that the 
veteran had increased aching and pain, as well as 
paresthesias of his hands and feet.   He had some slight 
diminution of blood supply to the feet.  There was no 
evidence of skin cancer or chronic ulcers.  The examiner 
found the veteran's feet to be pale.  Temperature was 
slightly less than the rest of the legs.  There had been some 
loss of hair in the lower extremities.  There was fungus 
involvement in the toenails.  He could flex his toes without 
much difficulty.  It was noted that recent nerve conduction 
studies had been normal.  He was sensitive to pinprick in the 
lower extremities and hands.  The final diagnosis was 
continued cold injury residuals and history of frostbite with 
mild increasing disability because of persistent cold effect.  

Analysis  The Board has reviewed the file in light of the 
current rating criteria.  As noted above, the highest 
evaluations under the current criteria have been assigned.  
We do not find, after January 12, 1998, any evidence that the 
disability exceeds that contemplated by the rating code.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2004) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board, as did the RO (see supplemental statement of the 
case dated in August 2000 and rating decision dated in 
September 2000), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 30 percent, prior to January 
12, 1998, for residuals of frostbite of the feet, is denied.  
A disability rating in excess of 30 percent, effective 
January 12, 1998, for residuals of frostbite of the right 
foot, is denied.  A disability rating in excess of 30 
percent, effective January 12, 1998, for residuals of 
frostbite of the left foot, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



